Sed per our.

The defendant has affirmed the right of the grandfather, tenant in tail, by purchasing from the commissioners the lands as his property. The plaintiff has shown under what title and in what manner his grand-father came into possession of the lands, and that his interest therein ceased with his death, the estate then becoming vested in the plaintiff. Unless the defendant can show some other right under which the grand-father held the lands the plaintiff is under no necessity of going into the previous title. The commissioners having advertised the lands as the property of John Miller, could only sell his right and interest therein.
Verdict for the plaintiff.